DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the stress-relaxing bonding layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimikawa et al (WO 2017/006840 A1 with US 2918/0202883 A1 being used as an English language equivalent).
Regarding Claim 1, Shimikawa discloses in Fig 4:  A physical-quantity measurement device comprising:
a semiconductor element (3); and
a base board (2) connected to the semiconductor element with a plurality of layers being interposed, wherein
the plurality of layers include:
a stress relaxing layer including metal as a main ingredient [0057];
an insulating layer (23); and
a bonding layer including Low-melting-point glass that has a softening point equal to or lower than the highest heat temperature that the semiconductor element resists (5/6) [0031, 0032, 0065-0071].
Regarding Claim 2, Shimikawa discloses in Fig 4:  A physical-quantity measurement device comprising;
a semiconductor element (3); and
a base board (2) connected to the semiconductor element with a plurality of layers being interposed, wherein
the plurality of layers include:
a stress-relaxing bonding layer (5: 5 is a Vanadium oxide glass with a filler of Al or Mg whose content is 15-30 vol% and hence the total metal volume in the stress-relaxing bonding layer is atleast 50%) in which a content by volume of metal is 50% to 90%, the stress-relaxing bonding layer including Low-melting-point glass that has a softening point equal to or lower than the highest heat temperature that the semiconductor element resist; and
an insulating layer. [0031, 0032, 0065-0071].
Regarding Claim 3, Shimikawa discloses in Fig 4:  The physical-quantity measurement device according to claim 1, wherein the stress relaxing layer [0057] is placed between the semiconductor element (3) and the insulating layer (23), and/or between the insulating Layer and the base board. 
Regarding Claim 4, Shimikawa discloses in Fig 4:  The physical-quantity measurement device according to claim 1, wherein the stress-relaxing bonding layer [0057] (See 112(b) rejection above, this layer is being read as the stress-relaxing layer of claim 1) is placed between the semiconductor element (3) and the insulating layer (23), and/or between the insulating layer and the base board. 
Regarding Claim 5, Shimikawa discloses in Fig 4:  The physical-quantity measurement device according to any claim 1, wherein the metal includes at least one kind selected from Ag, Cu, Al, Ti, Ni, Mo, Mn, W, and Cr [0031-0032]. 
Regarding Claim 6, Shimikawa discloses in Fig 4:  The physical-quantity measurement device according to claim, wherein the low-melting-point glass includes at least two kinds or more out of a vanadium element, a silver element, and a tellurium element [0031].
Regarding Claim 7, Shimikawa discloses in Fig 4:  The physical-quantity measurement device according to claim 1 or 3, wherein the stress relaxing layer (8) is a sputtered layer or a plating layer [0057]. 
Regarding Claim 10, Shimikawa discloses in Fig 4:  The physical-quantity measurement device according to claim 2, wherein a thickness of the stress-relaxing bonding layer (5) is 0.05 um or more to 10 um or less in total [0051: 10um]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8,9, 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimikawa et al (WO 2017/006840 A1 with US 2918/0202883 A1 being used as an English language equivalent).
Regarding Claim 8, Shimikawa discloses in Fig 4:  The physical-quantity measurement device according to claim 1.
Shimakawa does not disclose: wherein a thickness of the stress relaxing layer is 0.05 um or more to 10 um or less in total. 
Thus, it would have been obvious to modify the device of Shimikawa to have the thickness of the stress relaxing layer within the claimed range because one of ordinary skill in the art at the time the invention was made would have recognized the thickness of the stress relaxing layer to be a result effective variable affecting adhesion of the semiconductor element to the substrate in keeping up with the requirements of the sensor device. Additionally, it would have been obvious in order to improve the adhesion, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
However, the Applicant has not disclosed that having the thickness in a specific range, . solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, the claimed thickness of the stress relaxing layer would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “thickness of the stress-relaxing layer” as a "result effective variable”, and arrive at the recited limitation.
Regarding Claim 9, Shimikawa discloses in Fig 4:  The physical-quantity measurement device according to claim 8.
Shimakawa does not disclose: wherein the thickness of the stress relaxing layer is 1.5 um or more to 5 um or less in total.
Thus, it would have been obvious to modify the device of Shimikawa to have the thickness of the stress relaxing layer within the claimed range because one of ordinary skill in the art at the time the invention was made would have recognized the thickness of the stress relaxing layer to be a result effective variable affecting adhesion of the semiconductor element to the substrate in keeping up with the requirements of the sensor device. Additionally, it would have been obvious in order to improve the adhesion, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
However, the Applicant has not disclosed that having the thickness in a specific range, . solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, the claimed thickness of the stress relaxing layer would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “thickness of the stress-relaxing layer” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 11, Shimikawa discloses in Fig 4:  The physical-quantity measurement device according to claim 10.
Shimakawa does not disclose: wherein the thickness of the stress-relaxing bonding layer is 1.5um or more to 5 um or less in total. 
Thus, it would have been obvious to modify the device of Shimikawa to have the thickness of the stress-relaxing bonding layer within the claimed range because one of ordinary skill in the art at the time the invention was made would have recognized the thickness of the stress relaxing bonding layer to be a result effective variable affecting adhesion of the semiconductor element to the substrate in keeping up with the requirements of the sensor device. Additionally, it would have been obvious in order to improve the adhesion, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
However, the Applicant has not disclosed that having the thickness in a specific range, . solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, the claimed thickness of the stress bonding relaxing layer would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “thickness of the stress-relaxing bonding layer” as a "result effective variable”, and arrive at the recited limitation.

Regarding Claim 12, Shimikawa discloses in Fig 4:  The physical-quantity measurement device according to any of claim 2.
Shimakawa does not disclose: wherein the content by volume of the metal in the stress-relaxing bonding layer is 50% to 70%.
Thus, it would have been obvious to modify the device of Shimikawa to have the content by volume of the metal in the stress-relaxing bonding layer within the claimed range because one of ordinary skill in the art at the time the invention was made would have recognized the content by volume of the metal in the stress-relaxing bonding layer to be a result effective variable affecting adhesion of the semiconductor element to the substrate in keeping up with the requirements of the sensor device. Additionally, it would have been obvious in order to improve the adhesion, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
However, the Applicant has not disclosed that having the content by volume of the metal in the stress-relaxing bonding layer in a specific range solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, the claimed content by volume of the metal in the stress-relaxing bonding layer would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art at the time of the invention would recognize that it would be obvious to optimize “the content by volume of the metal in the stress-relaxing bonding layer” as a "result effective variable”, and arrive at the recited limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811